Citation Nr: 1826193	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for presbyopia and cataracts with possible solar burns manifested as retinal pigment epithelial defects (bilateral eye disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested a BVA hearing which was scheduled for March 2018, but the Veteran did not appear, and neither the Veteran nor his representative has submitted a statement of good cause or an additional request for a Board hearing. Therefore, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e) (2017). 

These claims were previously remanded by the Board in August 2017 for additional development. That development has been complete and jurisdiction has returned to the Board. 

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss disability for VA purposes. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2017). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id. Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against service connection for this Veteran bilateral hearing loss disability claim. The reasons for this determination are explained below.

The Veteran does not have a current bilateral hearing loss disability for VA purposes that meets the criteria under 38 C.F.R. § 3.385. "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013). 

The Veteran has continuously had hearing within the normal limits during service and following service. Although the Veteran notes in his medical history while leaving service that he is having ear, nose and throat trouble, the audiogram test provided at during the separation exam in August 1987 showed all the Veteran's hearing ranges within normal limits. 

Since leaving service the Veteran has received several hearing examinations. Although the Veteran's most recent exam in February 2013 demonstrated he has sensorineural hearing loss in the frequency range of 6000 hertz, this is outside the ranges considered for VA purposes as noted above. The Veteran has not provided an opinion that shows a current disability within the 500-4000 hertz range and therefore has no current disability for VA purposes. 

The Board acknowledges the Veteran's lay statements for his hearing loss. However, the Veteran is not competent to diagnose himself with a hearing loss disability upon which to predicate an award of compensation. The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). In this case, the Veteran is not competent to diagnose a lumbar spine disability. See Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). The Veteran is not competent to support the current disability element of his claim on the basis of his own lay assertions.

As there is no established current disability, there is no need to discuss the additional prongs for a direct or chronic service connection compensation claim as the fundamental requirement for both is a current disability.

In conclusion, as the Veteran has not shown by the probative evidence of record to have a current hearing loss disability for VA purposes, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to service connection. As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

VA provided the Veteran with an examination in February 2013.  There, a VA ophthalmologist determined that the Veteran's very mild cataracts were more likely than not related to the solar ocular exposure, the maculopathy was more likely than not related to the solar exposure, but that the optic nerve cupping/glaucoma is less likely than not related to the solar exposure.  However, there was no rationale for these opinions.  Thus, the Board is unable to make an informed decision on this issue.  As a result, the Board finds that a new examination should be provided.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination by an ophthalmologist.  The ophthalmologist is informed that the Veteran claims he looked at the solar eclipse in July 1991 and sustained burns to his eyes as a result.  The evidence confirms he looked at the sun during the eclipse.  The examiner is asked to examine the Veteran's eyes and to state what eye diagnoses are related to the Veteran looking at the solar eclipse in July 1991 and what eye diagnoses are not related to this incident.  The examiner is asked to state upon what medical principles and facts he or she makes these conclusions.  In other words, it is not enough to state that there is a relationship or there is no relationship without providing an explanation for the conclusion.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


